Citation Nr: 0738923	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  07-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral weak feet.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to mustard gas.

3.  Entitlement to service connection for bronchitis as a 
result of exposure to mustard gas.

4.  Entitlement to service connection for asthma as result of 
exposure to mustard gas.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
seborrheic keratosis (now claimed as skin cancer) as result 
of exposure to mustard gas.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
emphysema.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
keratitis with clouded vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to an evaluation in excess 
of 30 percent for bilateral weak feet, and service connection 
for chronic obstructive pulmonary disease, bronchitis, 
asthma, seborrheic keratosis now claimed as skin cancer, 
emphysema, and keratitis with clouded vision all due to 
Mustard Gas exposure.  The RO found that the veteran had not 
submitted new and material evidence to reopen the claims of 
service connection for seborrheic keratosis, emphysema, and 
keratitis.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen these claims.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The claims file was subsequently 
transferred to the RO in Waco, Texas.

On November 26, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for a skin disorder, diagnosed as seborrheic 
keratosis, emphysema, and keratitis with clouded vision due 
to mustard gas exposure in April 1995.  The veteran did not 
appeal the decisions and they are now final.

2.  Evidence received since the final April 1995 RO decision 
is cumulative and does not raise a reasonable possibility of 
substantiating the claims for a skin disorder, diagnosed as 
seborrheic keratosis (now claimed as skin cancer), emphysema, 
and keratitis with clouded vision.

3.  The medical evidence does not show that the veteran has 
chronic obstructive pulmonary disease.

4.  The medical evidence shows no relationship between any 
current bronchitis and service, including any exposure to 
mustard gas in service.

5.  The medical evidence does not show that the veteran has 
asthma.

6.  The veteran's bilateral weak foot disability is 
manifested by marked pes planus, talipes valgus deformity in 
his Achilles tendon, tenderness on palpation of the arches, 
and functional impairment due to pain.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
April 1995 RO decision and the claim of entitlement to 
service connection for a skin disorder, diagnosed as 
seborrheic keratosis (now claimed as skin cancer) is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has not been received since the 
April 1995 RO decision and the claim of entitlement to 
service connection for emphysema is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

3.  New and material evidence has not been received since the 
April 1995 RO decision and the claim of entitlement to 
service connection for keratitis with clouded vision is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

4.  Chronic obstructive pulmonary disease was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.316 (2007).

5.  Bronchitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.316 
(2007).

6.  Asthma was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.316 (2007).

7.  The criteria for an evaluation of 50 percent, but no 
higher, for bilateral weak feet have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

The February 2006 letter also notified the veteran that the 
service connection claims for skin disorder, diagnosed as 
seborrheic keratosis (now claimed as skin cancer), emphysema, 
and keratitis with clouded vision were previously denied 
because the diseases were not found to have occurred in 
service and there were no records to confirm his in-service 
exposure to mustard gas.  The veteran was informed that any 
evidence he submitted must relate to these facts.  The RO 
further described the meaning of "new" and "material" 
evidence in order to reopen the claims.  This is in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, and obtained a medical opinion as to the 
severity of the bilateral weak foot disability.  A VA 
examination was not provided with respect to the service 
connection claims for skin disorder, diagnosed as seborrheic 
keratosis (now claimed as skin cancer), emphysema, and 
keratitis with clouded vision.  As discussed below, however, 
no new and material evidence has been submitted to reopen 
these claims.  Under these circumstances, VA's duty to assist 
doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").


Seborrheic keratosis now claimed as skin cancer

The RO originally denied service connection for a skin 
disorder diagnosed as seborrheic keratosis due to mustard gas 
exposure in July 1994, on the basis that there was no 
evidence of a skin disorder or exposure to mustard gas in 
service.  A September 1994 statement from the Department of 
the Army subsequently was submitted noting that they were 
unable to confirm the veteran's exposure to mustard agent.  
The RO confirmed the denial of service connection in April 
1995.  The veteran did not file a notice of disagreement.  
Therefore, the April 1995 decision became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2007).  

In November 2005, the veteran filed a claim to reopen service 
connection for a skin disorder now claiming it as skin 
cancer.  

The evidence considered prior to the last final RO decision 
in April 1995 includes the service medical records, which 
were negative for any findings of a skin disorder, personnel 
records noting that the veteran received qualification to 
serve as a Unit Gas Noncommissioned Officer, private medical 
records dated from 1983 to 1992 showing treatment for skin 
disorders including squamous cell carcinoma of the skin and 
actinic and seborrheic keratosis on various body parts, and a 
September 1994 letter from the Department of the Army 
indicating that they were unable to confirm the veteran's 
exposure to mustard agent. 

Evidence received since the last final RO decision includes a 
March 2005 private medical record showing continued diagnosis 
of squamous cell carcinoma of the skin, a copy of the 
veteran's separation qualification record noting that he was 
instructed in defense against chemical attack as a Unit Gas 
Noncommissioned Officer, and a response from the National 
Personnel Records Center (NPRC) that there was no evidence in 
the veteran's file to substantiate any exposure to mustard 
gas.  An electronic mail correspondence from the RO also 
notes that a response was received from the Department of 
Defense (DOD) noting that the veteran was not in the World 
War II mustard gas exposure database and that nothing in the 
records supported his claim.  The DOD representative 
reportedly noted that the veteran completed the Unit Gas 
Noncommissioned Officer Training, which would include a three 
drop mustard test and that training also was provided in gas 
mask fit, but that this training involved tear agent and 
chlorine gas, not mustard gas.  The DOD representative 
concluded that the veteran could not be considered as being 
exposed to mustard agent. 

The evidence received since the last final RO decision is 
new, as it was not previously considered.  However, the 
unestablished facts necessary to substantiate the veteran's 
claim is corroborative evidence of in-service exposure to 
mustard gas and in-service treatment for a skin disorder.  
None of the evidence submitted establishes those facts.  On 
the contrary, the evidence continues to show that 
notwithstanding the veteran's continued treatment for skin 
cancer, he was not exposed to mustard gas in service and did 
not receive any in-service treatment for a skin disorder.  
Since there continues to be no corroborative evidence to 
support the in-service incurrence of a skin disorder, none of 
the information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is not 
warranted. 38 U.S.C.A. § 5108.

Emphysema

The RO originally denied service connection for emphysema due 
to mustard gas exposure in July 1994 on the basis that there 
was no evidence of emphysema or exposure to mustard gas in 
service.  A September 1994 statement from the Department of 
the Army subsequently was submitted noting that they were 
unable to confirm the veteran's exposure to mustard agent.  
The RO confirmed the denial of service connection in April 
1995.  The veteran did not file a notice of disagreement.  
Therefore, the April 1995 decision became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2007).  

In November 2005, the veteran filed a claim to reopen service 
connection for emphysema.  

The evidence considered prior to the last final RO decision 
in April 1995 includes the service medical records, which 
were negative for any findings of a respiratory condition; a 
July 1947 VA medical record noting a negative chest x-ray; 
personnel records indicating that the veteran received 
qualification to serve as a Unit Gas Noncommissioned Officer; 
private medical records dated in 1994 noting treatment for 
recurrent pneumothorax and emphysema, as well as the 
veteran's history of smoking one and a half packs of 
cigarettes per day for 12 years; and a September 1994 letter 
from the Department of the Army indicating that they were 
unable to confirm the veteran's exposure to mustard agent.  A 
May 1994 VA examination report also shows the examiner found 
no mustard gas exposure to explain the veteran's problems 
with respiratory difficulties and that any exposure to 
mustard gas probably had caused no difficulty.

Evidence received since the last final RO decision includes a 
copy of the veteran's separation qualification record noting 
that he was instructed in defense against chemical attack as 
a Unit Gas Noncommissioned Officer, and a response from the 
NPRC that there was no evidence in the veteran's file to 
substantiate any exposure to mustard gas.  An electronic mail 
correspondence from the RO also notes that a response was 
received from the DOD noting that the veteran was not in the 
World War II mustard gas exposure database and that nothing 
in the records supported his claim.  The DOD representative 
reportedly noted that the veteran completed the Unit Gas 
Noncommissioned Officer Training, which would include a three 
drop mustard test and that training also was provided in gas 
mask fit, but that this training involved tear agent and 
chlorine gas not mustard gas.  The DOD representative 
concluded that the veteran could not be considered as being 
exposed to mustard agent. 

The evidence received since the last final RO decision is 
new, as it was not previously considered.  However, the 
unestablished facts necessary to substantiate the veteran's 
claim is corroborative evidence of in-service exposure to 
mustard gas and in-service treatment for emphysema.  None of 
the evidence submitted establishes those facts.  On the 
contrary, the evidence continues to show that he was not 
exposed to mustard gas in service and did not receive any in-
service treatment for emphysema.  Since there continues to be 
no corroborative evidence to support the exposure to mustard 
gas or in-service incurrence of emphysema, none of the 
information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is not 
warranted. 38 U.S.C.A. § 5108.

Keratitis with clouded vision

The RO originally denied service connection for keratitis due 
to mustard gas exposure in July 1994 on the basis that there 
was no evidence of exposure to mustard gas in service.  A 
September 1994 statement from the Department of the Army 
subsequently was submitted noting that they were unable to 
confirm the veteran's exposure to mustard agent.  The RO 
confirmed the denial of service connection in April 1995.  
The veteran did not file a notice of disagreement.  
Therefore, the April 1995 decision became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2007).  

In November 2005, the veteran filed a claim to reopen service 
connection for keratitis with clouded vision.  

The evidence considered prior to the last final RO decision 
in April 1995 includes the service medical records, which 
note a finding of poor vision at entry into service, but were 
negative for any findings of keratitis.  Personnel records 
show that the veteran received qualification to serve as a 
Unit Gas Noncommissioned Officer; but a September 1994 letter 
from the Department of the Army noted that they were unable 
to confirm the veteran's exposure to mustard agent.  A May 
1994 VA examination report shows the veteran's complaint of 
keratitis with edema of the cornea and objective findings of 
old style cataract surgery noted in both eyes.  The examiner 
found no mustard gas exposure to explain the veteran's eye 
problems and that any exposure to mustard gas probably had 
caused no difficulty.  

Evidence received since the last final RO decision includes a 
copy of the veteran's separation qualification record noting 
that he was instructed in defense against chemical attack as 
a Unit Gas Noncommissioned Officer, and a response from the 
National Personnel Records Center (NPRC) that there was no 
evidence in the veteran's file to substantiate any exposure 
to mustard gas.  An electronic mail correspondence from the 
RO also notes that a response was received from the 
Department of Defense (DOD) noting that the veteran was not 
in the World War II mustard gas exposure database and that 
nothing in the records supported his claim.  The DOD 
representative reportedly noted that the veteran completed 
the Unit Gas Noncommissioned Officer Training, which would 
include a three drop mustard test and that training also was 
provided in gas mask fit, but that this training involved 
tear agent and chlorine gas not mustard gas.  The DOD 
representative concluded that the veteran could not be 
considered as being exposed to mustard agent. 

The evidence received since the last final RO decision is 
new, as it was not previously considered.  However, the 
unestablished facts necessary to substantiate the veteran's 
claim is corroborative evidence of in-service exposure to 
mustard gas and treatment for keratitis.  None of the 
evidence submitted supports this finding.  On the contrary, 
the evidence continues to show that he was not exposed to 
mustard gas in service and did not receive any in-service 
treatment for keratitis.  Since there continues to be no 
corroborative evidence to support exposure to mustard gas or 
the in-service incurrence of keratitis, none of the 
information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is not 
warranted. 38 U.S.C.A. § 5108.

Service connection

The veteran seeks service connection for a respiratory 
condition, including chronic obstructive pulmonary disease, 
bronchitis, and asthma due to exposure to mustard gas in 
service. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

The regulations provide that exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition. 38 C.F.R. § 3.316.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A December 1993 private medical record notes a finding of 
mild bronchitis; but there is no evidence relating this 
finding to service.

The service medical records are negative for any treatment or 
diagnosis of bronchitis.  Personnel records also show no 
evidence of exposure to mustard gas in service.  The veteran 
received qualification to serve as a Unit Gas Noncommissioned 
Officer in defense against chemical attack.  However, a 
September 1994 letter from the Department of the Army noted 
that they were unable to confirm the veteran's exposure to 
mustard agent.  The NPRC also responded that there was no 
evidence in the veteran's file to substantiate any exposure 
to mustard gas.  Additionally, an electronic mail 
correspondence from the RO states that a response was 
received from the DOD noting that the veteran was not in the 
World War II mustard gas exposure database and that nothing 
in the records supported his claim.  The DOD representative 
reportedly noted that the veteran completed the Unit Gas 
Noncommissioned Officer Training, which would include a three 
drop mustard test and that training also was provided in gas 
mask fit, but that this training involved tear agent and 
chlorine gas, not mustard gas.  The DOD representative 
concluded that the veteran could not be considered as being 
exposed to mustard agent. 

With no evidence of in-service treatment for bronchitis or 
exposure to mustard gas in service, service connection for 
this disability cannot be granted.  As far as the claims for 
COPD and asthma, none of the medical records show any 
treatment or diagnosis of these diseases.  Service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran has argued that he has bronchitis, COPD, 
and asthma as a result of exposure to mustard gas in service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between any of 
these claimed disabilities and service.  

The preponderance of the evidence is against the service 
connection claims for any respiratory condition, including 
chronic obstructive pulmonary disease, bronchitis, and asthma 
due to exposure to mustard gas; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Increased rating

The RO originally granted service connection for bilateral 
pes planus in March 1946 assigning a 10 percent rating 
effective January 2, 1946.  In September 1947, the RO changed 
the diagnosis to bilateral weak foot and increased the 
disability rating to 30 percent effective July 16, 1947.  
This rating was confirmed in October 1998.  

The veteran filed an increased rating claim in November 2005 
requesting to be re-evaluated for his bilateral weak foot 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's bilateral weak foot is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 for flatfoot, acquired.  Severe 
bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 30 percent rating under 
Diagnostic Code 5276.  In order to get the next higher 50 
percent rating, the evidence must show pronounced bilateral 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasms of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances. Id.

An April 2006 VA examination report shows the veteran 
reported that his feet continued to cause him daily pain 
aggravated by walking.  He continued to wear inserts but did 
not use a cane or brace.  Physical examination revealed that 
the veteran walked slowly with his shoes on and that his gait 
appeared normal.  When he walked with his shoes off he walked 
quite slowly and with a little bit of a shuffling gait.  He 
had marked pes planus in the right and left foot.  In 
relation to the Achilles tendon he had a talipes valgus 
deformity and some tenderness on palpation of the arches.  
There was no evidence of abnormal weight-bearing or calluses.  
He did not have hammertoes.  He could flex the second, third, 
and fourth toes 10 degrees, both dorsi and plantar.  He had 
no motion of his big toes or fifth toes and good dorsalis 
pedis pulses.  The skin was somewhat atrophied, but there 
were no ulcers.  He had sensation in the toes to light touch 
and pinprick.  He also had normal standing.  The impression 
was bilateral pes planus, talipes valgus deformity, and 
chronic pain of the feet secondary to pes planus.

This medical evidence is in support of the next higher 50 
percent rating for the bilateral foot disability.  
Specifically, the veteran has a talipes valgus deformity in 
his Achilles tendon.  Dorland's Illustrated Medical 
Dictionary, 28th edition, defines talipes valgus as a 
deformity of the foot in which the heel is turned outward 
from the midline of the leg.  See p. 1657.  The dictionary 
provides an illustration showing the heel turned out and the 
foot turned in.  The veteran also had marked pes planus and 
tenderness on palpation of the arches.  These findings were 
shown even though the veteran continues to use shoe inserts.  
As a 50 percent rating is assigned for marked pronation, 
marked inward displacement, and extreme tenderness of plantar 
surfaces of the feet not improved by orthopedic shoes, even 
though not all of the criteria are supported, the next higher 
rating is warranted in this case.  This is the highest 
schedular rating available for any disability of the feet.

In evaluating the veteran's claim, a higher disability 
evaluation has been considered based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran has significant pain aggravated by walking, any 
functional loss related to the feet already is contemplated 
by the 50 percent rating assigned under DC 5276.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation. 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral foot disability.  The record shows 
the veteran retired after 40 years of working for the Federal 
Reserve Bank and currently lives in a retirement community.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral foot disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

The evidence more closely approximates the criteria for a 50 
percent rating for bilateral weak foot.  To the extent that 
any further increase is denied, the preponderance of the 
evidence is the claim, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an evaluation of 50 percent, but no higher, 
for bilateral weak feet is granted.

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to mustard gas is 
denied.

Entitlement to service connection for bronchitis as a result 
of exposure to mustard gas is denied.

Entitlement to service connection for asthma as result of 
exposure to mustard gas is denied.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for seborrheic 
keratosis now claimed as skin cancer as result of exposure to 
mustard gas, and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for emphysema, 
and the claim is not reopened.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for keratitis 
with clouded vision, and the claim is not reopened.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


